Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments dated 10/11/22 have been entered. Claims 1 and 4 have been amended. Claim 2 stands withdrawn. Claims 14-19 have been cancelled. This leaves claims 1 and 3-13 currently pending and active.
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabiei (US 2012/0196147).
Regarding claim 1, Rabiei teaches a metal matrix composite (Rabiei para 48) formed from a sintered powder of steel (Rabiei para 65, 72) with reinforcing fiber(s) which include graphite (carbon) (Rabiei para 71). It is noted that once the matrix powder is sintered, it becomes a continuous matrix, as shown in Figure 5. Thus, the limitation requiring that the matrix be formed initially of nanoparticles is a product by process type limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Maoris, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Further, because the fibers are included in the matrix (Rabiei para 48, 71), they may be said to be at least partially encapsulated by the matrix material.
Regarding claims 5-7, Rabiei teaches the composite material as above for claim 1. Rabiei further teaches that the density of the composite may be 4 g/cm3 or less (Rabiei para 18, 102-103). This range anticipates even the narrowest claimed range of 5 g/cm3 or less. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.
Regarding claim 8, Rabiei teaches the composite material as above for claim 1. Rabiei further teaches that the steel matrix may include other elements, such as manganese, nickel, chromium, molybdenum, cobalt, phosphorous, sulfur, and/or silicon (Rabiei Table 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rabiei (US 2012/0196147) in view of Wrosch (US 2012/0153216).
Regarding claim 3, Rabiei teaches a metal matrix composite as above for claim 1.
Rabiei is silent with respect to the reinforcing carbon fibers being ‘partially’ encapsulated.
Rabiei and Wrosch are related in the field of sintered metal matrix composites. Wrosch teaches a hybrid metal/plastic matrix composite where sintering a metal powder in a fiber-reinforced composite part will form a metal matrix that partially encapsulates the fibers (Wrosch para 37, 39; fig 2, items 28; fig 4, item 42), allowing for the composite to have thermal conductivity through both intra-tow and intra-laminar regions of the composite (Wrosch para 39-40). It would be obvious to one of ordinary skill in the art to utilize a hybrid metal matrix, where the metal forms connecting channels through the layers/tows of fiber in Rabiei as taught by Wrosch because this will yield a composite with a metal matrix weaving between fibers, thus allowing for thermal conductivity throughout both intra-tow and intra-laminar regions.
Regarding claim 4, Rabiei teaches the composite material as above for claim 1. Rabiei further teaches that there may be a plurality of fibers present in the metal matrix (Rabiei para 48, 71, 90).
Rabiei is silent with respect to the plurality of fibers be arranged in multiple layers/plies.
Rabiei and Wrosch are related in the field of sintered metal matrix composites. Wrosch teaches that the fiber-reinforcement may be arranged in multiple plies ‘separated spatially’ (Wrosch fig 1, items 12, 16). That is, the plies have some innate spacing as they are layered one on top of another (Wrosch para 44-45). Wrosch further teaches that the plies may be repeatedly layered until the desired number of plies (thickness) is obtained (Wrosch para 45). It would be obvious to one of ordinary skill in the art to include the desired number of reinforcing plies/thickness in the metal matrix composite of Rabiei as taught by Wrosch because this would provide a final product of Rabiei with desired ply number/thickness of the composite material.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rabiei (US 2012/0196147) in view of Frechette et al. (US 5,354,527).
Regarding claim 9, Rabiei teaches a metal-matrix composite (Rabiei para 48) formed from a sintered powder of steel (Rabiei para 65, 72) with reinforcing fiber(s) which include graphite (carbon) (Rabiei para 71) . It is noted that once the matrix powder is sintered, it becomes a continuous matrix, as shown in Figure 5. Thus, the limitation requiring that the matrix be formed initially of nanoparticles is a product by process type limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Rabiei is silent with respect to the composite also comprising ceramic fibers. However, Rabiei does teach the use of silicon carbide fibers (Rabiei para 48, 71).
Rabiei and Frechette are related in the field of metal matrix composites with fiber reinforcements. Frechette teaches metal matrix composites (Frechette col. 3, ln 22-24) with silicon carbide ceramic fiber reinforcement (Frechette col. 3, ln 17-22) noting that the ceramic fibers provide excellent creep resistance, high modulus of elasticity, and excellent resistance to thermal aging (Frechette col. 3, ln 55-64). It would be obvious to one of ordinary skill in the art to modify the silicon carbide fibers of Rabiei to be ceramic silicon fibers as taught by Frechette because this would provide the composite with excellent creep resistance, high modulus of elasticity, and excellent resistance to thermal aging.
Regarding claims 10-12, Rabiei in view of Frechette teaches the composite material as above for claim 9. Rabiei further teaches that the density of the composite may be 4 g/cm3 or less (Rabiei para 18, 102-103). This range anticipates even the narrowest claimed range of 5 g/cm3 or less. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.
Regarding claim 13, Rabiei in view of Frechette teaches the composite material as above for claim 9. Rabiei further teaches that the steel matrix may include other elements, such as manganese, nickel, chromium, molybdenum, cobalt, phosphorous, sulfur, and/or silicon (Rabiei Table 2).
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/11/22, with respect to the 112(b) rejection has been fully considered and are persuasive.  The 112(b) rejection of claim 4 has been withdrawn. 
Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive.
Applicant argues on pages 5-6 that the process of sintering nanoparticles would result in a different grain structure, and thus mechanical properties, of the final continuous metal matrix, and therefore overcomes the prior art of record. Applicant further argues that nanoparticles have a diameter of 100 nm or less, which yields the argued grain structure.
The Examiner notes that as written, none of the nanoparticle size, the grain structure imparted thereby, nor any different mechanical properties are required by the claims. Rather, the claims only provide one aspect of the final state—that it is a ‘continuous matrix.’ Rabiei also teaches a continuous matrix, and further teaches other physical features, such as anticipatory material density. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        10/22/22

/ALICIA J SAWDON/Primary Examiner, Art Unit 1781